         Case 1:20-cv-00670-KCD Document 20 Filed 02/24/21 Page 1 of 11




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS



ALEX SAPIR,
  as preliminary executor of the ESTATE
  OF TAMIR SAPIR,

                       Plaintiff,
                                                      No. 20-670T
                                                      Judge Kathryn C. Davis
       v.

THE UNITED STATES,

                       Defendant.



            RESPONSE TO MOTION FOR JUDGMENT ON THE PLEADINGS

       The United States, by and through its undersigned counsel, respectfully responds in

opposition to the motion of plaintiff Alex Sapir, in his capacity as preliminary executor of the

Estate of Tamir Sapir (the “Estate”), for judgment on the pleadings. The Court should deny Mr.

Sapir’s motion because, as explained below, the pleadings fail to demonstrate the absence of a

genuine issue of material fact. Rather, Mr. Sapir must meet his burden of proving that the Estate

is entitled to the tax refunds of nearly $26 million sought in the complaint.

                                        BACKGROUND

I.     Factual History

       Tamir Sapir passed away on September 24, 2014. Compl. ¶ 5. Alex Sapir was named

preliminary executor of the Estate on December 18, 2014. Id.

       A.      Fiscal Year Ending July 31, 2015

       On November 16, 2015, the Estate timely requested a five-month extension of the

deadline to file its Form 1041 income tax return for the fiscal year ending July 31, 2015

(“FYE15”), and paid $21,000,000 towards its estimated tax for that year. Compl. ¶ 11. On April
            Case 1:20-cv-00670-KCD Document 20 Filed 02/24/21 Page 2 of 11




18, 2016, the Estate timely filed its original Form 1041 for FYE15. Id. ¶ 12. On November 15,

2016, the Estate filed an amended Form 1041 for FYE15. Id. ¶ 13. On that return, the Estate

reported a tax liability of $6,405,869, and requested that the IRS apply the $14,594,131

overpayment towards its tax liability for following fiscal year, i.e., ending July 31, 2016

(“FYE16”). Id.

        On April 12, 2019, the Estate filed a second amended Form 1041 for FYE15. Id. ¶ 14.

Mr. Sapir alleges that on that return, the Estate reported a tax liability of $2,770,921 for FYE15,

requested that the IRS apply $14,594,131 of the asserted overpayment towards its tax liability for

the following year, and requested that the IRS refund the remaining $3,634,948 of the asserted

overpayment. Id.

        B.      Fiscal Year Ending July 31, 2016

        Meanwhile, on November 15, 2016, the Estate timely filed its original Form 1041 for

FYE16. Compl. ¶ 16. On that return, the Estate reported a tax liability of $63,155,297, an

overpayment credit of $14,594,131 from FYE, and a balance due of $48,561,166. Id. On March

15, 2017, the Estate paid the $48.6 million balance due, plus associated late-payment penalties

and interest.1 Id. ¶ 17.

        On April 12, 2019, the Estate filed an amended Form 1041 for FYE16. Id. ¶ 18. Mr.

Sapir alleges that on its amended return for FYE16, the Estate reported a tax liability of

$40,945,268, an overpayment credit of $14,594,131 from FYE15, and—on page 33 of the

return—a payment of $48,561,166 and a resulting refund request of $22,210,029. Id. ¶¶ 18−19.




        1
         The late-payment penalties and interest are not separately at issue in this lawsuit,
except that the Estate is entitled to a refund of such penalties and interest to the extent it has
overpaid the underlying tax liability.


                                                   2
         Case 1:20-cv-00670-KCD Document 20 Filed 02/24/21 Page 3 of 11




Mr. Sapir further alleges that on May 1, 2020, the Estate filed a second amended return for

FYE16 that did not differ from its first amended return, except to show the $48.6 million

payment and refund request on page 1 instead of page 33. Id. ¶ 20.

II.    Procedural History

       On June 2, 2020, Mr. Sapir initiated the instant lawsuit in his capacity as preliminary

executor of the Estate. He alleges that the IRS has not acted on the Estate’s refund requests.

Compl. ¶¶ 15, 21. Accordingly, he seeks refunds in the amounts of $3,634,948 (for FYE15) and

$22,210,029 (for FYE16). Compl. Prayer for Relief. There are no other tax years at issue here.

       After two enlargements, the United States timely answered Mr. Sapir’s complaint on

December 2, 2020. The parties then timely filed their joint preliminary status report on January

21, 2021, in which Mr. Sapir indicated he planned to move for judgment on the pleadings. ECF

No. 17. The Court set a briefing schedule for Mr. Sapir’s motion and ordered that “initial

disclosures and discovery shall be deferred” until after it resolves the motion. ECF No. 18. Mr.

Sapir timely filed the instant motion on January 28, 2021. This response follows.

                                   QUESTION PRESENTED

       Do the United States’ admissions that the Estate filed certain income tax returns establish

the absence of a dispute regarding material facts, where no such admissions pertain to the actual

content of the returns?

                                   STANDARD OF REVIEW

       Rule 12(c) of the Rules of the United States Court of Federal Claims provides: “After the

pleadings are closed—but early enough not to delay trial—a party may move for judgment on

the pleadings.” “Judgment on the pleadings for a plaintiff is appropriate where there are no

material facts in dispute and the plaintiff is entitled to judgment as a matter of law.” New



                                                 3
           Case 1:20-cv-00670-KCD Document 20 Filed 02/24/21 Page 4 of 11




Zealand Lamb Co., Inc. v. United States, 40 F.3d 377, 380 (Fed. Cir. 1994). In evaluating a

motion for judgment on the pleadings, courts must construe the pleadings in the light most

favorable to the nonmovant and “ignore any assertions in the pleadings that amount to legal

conclusions.” J.M. Huber Corp. v. United States, 27 Fed. Cl. 659, 661 (1993). Unresolved

issues of fact “cannot be decided in ruling on a 12(c) motion,” and “if an unresolved factual issue

is material, the motion cannot be granted.” Id. at 662; see also Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986) (explaining that a fact is material if it “might affect the outcome of the

suit under the governing law”).

                               SUMMARY OF THE ARGUMENT

       Mr. Sapir’s repeated assertions that the United States “does not deny any of the material

facts,” Mot. 5, ECF No. 19, are simply wrong. While the United States admits that the Estate

filed certain returns, the United States makes no admissions regarding the content of those

returns. Mr. Sapir is therefore mistaken that the pleadings “are sufficient to conclude that [he]

has satisfied his burden of proving that the Estate overpaid [FYE15] and [FYE16] taxes.” Id. at

6. Because material facts in this matter are not resolved by the pleadings, the Court should deny

Mr. Sapir’s motion.

                                           ARGUMENT

       The pleadings in this matter consist of Mr. Sapir’s complaint and attached exhibits, and

the United States’ answer.2 RCFC 7(a); RCFC 10(c); see also Rocky Mountain Helium, LLC v.

United States, 841 F.3d 1320, 1325 (Fed. Cir. 2016). Taken together, they do not (as Mr. Sapir

incorrectly maintains) establish the Estate’s entitlement to the tax refunds it seeks.




       2
           The United States did not attach any exhibits to its answer.


                                                  4
         Case 1:20-cv-00670-KCD Document 20 Filed 02/24/21 Page 5 of 11




I.     Burden of Proof in Tax-Refund Suits

       It is well established that tax-refund suits are de novo proceedings in which a plaintiff

must meet its burden, by a preponderance of the evidence, that it has “overpaid its taxes for the

year in question in the exact amount of the refund sought.” Wells Fargo & Co. v. United States,

91 Fed. Cl. 35, 75 (2010), aff’d, 641 F.3d 1319 (Fed. Cir. 2011). In other words, the “ultimate

question presented for decision” in a tax-refund lawsuit is “whether the taxpayer has overpaid

[its] tax” for the year(s) at issue. Lewis v. Reynolds, 284 U.S. 281, 283 (1932). The inquiry

“involves a redetermination of the entire tax liability” wherein “it is incumbent upon the

claimant to show that the United States has money which belongs to [it].” Id. (emphasis added).

II.    Material Facts Remain Unresolved

       Mr. Sapir’s motion reflects his apparent belief that because the Estate has filed certain

income tax returns, and the IRS has not acted on those returns, he is entitled to the refunds

claimed therein. According to Mr. Sapir, the Estate’s tax-refund claims “are uncontested by the

Government” and thus the Estate is entitled to receive the requested refunds. Mot. 4, ECF No.

19. Not so. The IRS’s inaction regarding a refund claim merely entitles the taxpayer to file suit,

as Mr. Sapir has done. See I.R.C. § 6532(a)(1) (providing that taxpayers may file suit once six

months have elapsed after the filing of a tax refund claim if the IRS does not act on that claim).

It is not, as Mr. Sapir would have it, tantamount to an acquiescence to such claim.

       Mr. Sapir distorts the nature of the United States’ admissions:

 Para.                  Complaint                                         Answer
  11   Plaintiff filed a request for extension for     Admits that on or about November 16,
       the initial Form 1041 for FYE 15 on             2015, a request for an automatic extension
       November 16, 2015. The IRS accepted             of time to file the Estate’s Form 1041 for
       the extension request electronically on the     [FYE15] was filed, and that
       same date. Plaintiff paid $21,000,000           $21,000,000.00 was paid towards the
       with the request for extension. In              Estate’s [FYE15] taxes with the request
       particular, there was an automated              for extension. States further that the


                                                 5
             Case 1:20-cv-00670-KCD Document 20 Filed 02/24/21 Page 6 of 11




 Para.                         Complaint                                    Answer
             payment by Signature Bank to                documents referenced in paragraph 11
             USATAXPMT on November 18, 2016, in          should be referred to for a full expression
             the amount of $21,000,000.                  of their contents.
  14         Plaintiff filed the second amended Form     Admits that a second amended Form 1041
             1041 for FYE 15 on April 12, 2019. The      for the Estate was received by the IRS on
             receipt and postmark provide evidence of    April 17, 2019. States further that the
             the mailing to the IRS Service Center in    documents referenced in paragraph 14
             Kansas City, MO. The return showed          should be referred to for a full expression
             corrected tax due of $2,770,921, and        of their contents.
             directed IRS to continue to apply the
             overpayment of $14,594,131, to the
             Plaintiff’s FYE 16 estimated tax account.
             The return further directed that the
             remaining overpayment of $3,634,948
             should be refunded.
  15         After approximately 14 months the IRS      Admits that as of the date on which Mr.
             has not paid the FYE 15 Refund, nor has    Sapir filed the complaint in this action, the
             it provided any objection to payment.      IRS had not issued a refund pursuant to
                                                        the [E]state’s second amended [FYE15]
                                                        Form 1041.
  17         Plaintiff paid the FYE 16 balance due      Admits that the IRS received a payment of
             ($48,561,166) plus its estimate of the     $50,207,367.00 towards [FYE16] ON
             accrued late-payment penalty ($971,223) March 15, 2017. Admits that on April 10,
             and interest ($674,978) for a total of     2017, the IRS assessed a late-payment
             $50,207,367 on March 15, 2017. In          penalty in the amount of $971,223.32 and
             particular, there was a wire transfer from interest in the amount of $642,117.08 with
             Signature Bank to the IRS in the amount    respect to [FYE16]. States that on July
             of $50,207,367. . . .                      24, 2017, the IRS abated interest in the
                                                        amount of $442.27 and issued a refund in
                                                        the amount of $33,302.87 with respect to
                                                        [FYE16]. States further that the
                                                        documents referenced in paragraph 17
                                                        should be referred to for a full expression
                                                        of their contents.3
  18         Plaintiff filed the first amended Form     Admits that an amended [FYE16] Form
             1041 for FYE 16 together with the second 1041 for the Estate was received by the
             amended Form 1041 for FYE 15 on April IRS on April 17, 2019. Status further that


         3
           The March 15, 2017 payment thus comprises $48,561,166.00 in tax (i.e., the
63,155,297.00 tax liability shown on the Estate’s first amended Form 1041 for FYE16 less the
$14,594,131.00 overpayment applied from FYE15), a late-payment penalty of $971,223.32,
interest in the amount of $641,674.81 (i.e., the $642,117.08 assessment less the $442.27
abatement), and the $33,302.87 refund.


                                                    6
           Case 1:20-cv-00670-KCD Document 20 Filed 02/24/21 Page 7 of 11




 Para.                      Complaint                                      Answer
           12, 2019. The receipt and postmark           the documents referenced in paragraph 18
           provide evidence of mailing to the IRS       should be referred to for a full expression
           Service Center in Kansas City, MO. Page      of their contents. States further that the
           1 of the return showed corrected tax due     final sentence in paragraph 18 is a legal
           of $40,945,268. Page 1 erroneously           conclusion and/or characterization of Mr.
           failed to show the tax payment of            Sapir’s case, to which no response is
           $48,561,166 . . . .                          required.
  19       The Omitted Payment was correctly            States that the first sentence in paragraph
           reflected on page 33 of the first amended    19 is a legal conclusion and/or a
           FYE 16 return . . . . On that page           characterization of Mr. Sapir’s case, to
           Plaintiff claimed the resulting refund of    which no response is required. States that
           $22,210,029.                                 the document referenced in paragraph 19
                                                        should be referred to for a full expression
                                                        of its contents.
  21       After approximately 14 months the IRS        Admits that as of the date on which the
           has not paid the FYE 16 Refund, nor has      complaint in this action was filed, the IRS
           it provided any objection to payment.        had not issued any refunds pertaining to
                                                        the Estate’s [FYE16] beyond [amounts
                                                        not at issue].
  22       Plaintiff respectfully asks this Court to    Denies that the Estate is entitled to any
           enter judgment in its favor and against      relief.
           Defendant and to:
             a. Direct the [IRS] to pay Plaintiff the
                 FYE 15 Refund in the amount of
                 $3,634,948, or such other amount as
                 determined by the Court;
             b. Direct the [IRS] to pay Plaintiff the
                 FYE 16 Refund in the amount of
                 $22,210,029, or such other amount
                 as determined by the Court;
             ...
             f. Award Plaintiff such other and
                 further relief as this Court may
                 deem necessary and proper.

ECF Nos. 5 (redacted version of Complaint), 13 (Answer) (internal citations omitted) (footnote

added).

          The United States admitted simply that Mr. Sapir filed certain returns and made certain

payments. Nowhere did the United States make any admissions regarding the content of those

returns. Statements that certain documents merely exist, and that those documents “should be


                                                  7
         Case 1:20-cv-00670-KCD Document 20 Filed 02/24/21 Page 8 of 11




referred to for a full expression of their contents,” are not statements concerning the content of

those documents, much less the truthfulness of their alleged content. As the United States

indicated in the parties’ joint preliminary status report:

                        The primary issue for resolution in this case is ascertaining
                the correct amounts for sales proceeds received and basis for the
                [E]state holdings disposed of during FYE15 and FYE16.
                Additionally, the correct amounts for various income and
                deduction items received both directly and via pass-through
                entities during FYE15 and FYE16 must be determined.

JPSR 4, ECF No. 17. In other words, the material facts in this matter include the content of the

Estate’s amended returns filed in April 2019, and whether those contents are accurate. Those

facts are still at issue. They have not been resolved by the pleadings.

        Mr. Sapir takes the United States to task for not providing specific objections to the

Estate’s FYE15 and FYE16 returns. But these protestations miss the mark for three reasons.

First, as noted above, it is the Estate’s burden to prove that it is entitled to the requested refunds;

it is not the United States’ burden to prove otherwise.

        Second, while it has indeed been nearly two years since the April 2019 refund claims that

are at issue here were filed, Mr. Sapir ignores the import of the de novo nature of these

proceedings.

                This Court is a separate and distinct forum from the IRS. When a
                taxpayer seeking relief files a tax refund suit in this Court, the
                taxpayer is initiating a separate proceeding whereby the taxpayer is
                asking for an independent legal remedy . . . . As a separate forum,
                this Court follows a different procedural structure when
                determining whether plaintiffs are entitled to a tax refund than does
                the IRS.

D’Avanzo v. United States, 54 Fed. Cl. 183, 185−86 (2002). In other words, a tax-refund lawsuit

“is not an appellate review of the administrative decision that was made by the IRS [or lack

thereof]; instead, the Court must make an independent decision as to whether the taxpayer is due


                                                   8
         Case 1:20-cv-00670-KCD Document 20 Filed 02/24/21 Page 9 of 11




a refund.” Id. at 186. As noted above, the inaction by the IRS is only relevant with respect to

establishing the Court’s subject-matter jurisdiction.

        Third, as a legal matter, this case is still in its nascent stages. The joint preliminary status

report was filed barely a month ago, and a discovery schedule has not been established. Thus,

“[d]espite the passage of time,” the United States need not have “proposed any adjustment or

expressed any disagreement with the computation of the refunds claimed,” JPSR 4, ECF No. 17,

as of yet. Rather, it is well established that as a party to this litigation, the United States is

entitled to discovery to defend the claims asserted against it. See RCFC 26(b)(1); see also, e.g.,

Heat & Control, Inc. v. Hester Indus., Inc., 785 F.2d 1017, 1024 (Fed. Cir. 1986) (observing that

parties must have “a fair opportunity to develop and prepare the case”); Estate of Rubenstein v.

United States, 94 Fed. Cl. 51, 53 (2010) (“Documents, including the financial records supporting

the income stated and deductions claimed by the decedent’s estate, are critical to [the United

States’] ability to evaluate the accuracy of the federal income tax return.”). The need for

discovery is particularly relevant in a tax-refund suit because, as here, nearly all of the relevant

information is in the hands of the taxpayer.

        “Unfortunately, it is a simple fact of life that litigation can be expensive and time-

consuming, especially when attempting to prove a claim of substantial dollar value in a de novo

proceeding.” Int’l Paper Co. v. United States, 36 Fed. Cl. 313, 323 (1996). However, “this is

precisely what [the Estate] should have been prepared [for] all along” when it filed suit. Id. Mr.

Sapir’s motion should be denied.

III.    The United States Is Not Asserting a Counterclaim

        Finally, Mr. Sapir takes umbrage with the United States’ statement that “[a]ny potential

recovery by Mr. Sapir on behalf of the Estate in this suit must be reduced (offset) by any



                                                    9
        Case 1:20-cv-00670-KCD Document 20 Filed 02/24/21 Page 10 of 11




additional liability of the Estate under the Internal Revenue Code resulting from the Court’s

determination of the issues raised in the complaint.” Mot. 8, ECF No 19 (quoting Answer ¶ 23,

ECF No. 13). But the United States is not asserting a counterclaim, and thus it did not need to

include a detailed factual recitation therein. The United States merely asserted its right to either

“reduce [the Estate’s] recovery on its refund claim by other amounts owed to the Government for

the same tax year,” Cencast Servs., L.P. v. United States, 94 Fed. Cl. 425, 441 (2010) (defining

“[t]he ordinary use of the term ‘setoff’ in tax refund cases”), aff’d, 729 F.3d 1352 (Fed. Cir.

2013), cert. denied, 573 U.S. 931 (2014), or offset any refund to which the Estate may otherwise

be entitled pursuant to I.R.C. § 6402.

                                         CONCLUSION

       As explained above, the pleadings leave material factual issues in this case unresolved.

The United States therefore respectfully requests that the Court deny Mr. Sapir’s motion for

judgment on the pleadings.



                                                  Respectfully submitted,


                                                  /s/ Patrick Phippen
                                                  PATRICK PHIPPEN
                                                  Attorney of Record
                                                  U.S. Department of Justice – Tax Division
                                                  Court of Federal Claims Section
                                                  PO Box 26
                                                  Washington, DC 20044
                                                  Phone: (202) 514-0456
                                                  Fax: (202) 514-9440
                                                  E-mail: patrick.phippen@usdoj.gov




                                                 10
Case 1:20-cv-00670-KCD Document 20 Filed 02/24/21 Page 11 of 11




                               DAVID A. HUBBERT
                               Acting Assistant Attorney General
                               DAVID I. PINCUS
                               Chief, Court of Federal Claims Section


                               /s/ David I. Pincus
                               DAVID I. PINCUS
                               Of Counsel

                               Attorneys for the United States

                               February 24, 2021




                              11
